Order entered October 8, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00424-CR

                           JOHNELLE RENEE HALL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA17-13792-L

                                          ORDER
        Before the Court is appellant’s October 7, 2018 first motion to extend time to file her

brief. We GRANT the motion and ORDER appellant’s brief filed on or before November 5,

2018.

                                                     /s/   LANA MYERS
                                                           JUSTICE